NO. 12-15-00255-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS

IN RE:                                                    §
JOHN JACOB PRESLEY,                                       §   ORIGINAL PROCEEDING
RELATOR                                                   §


                                        MEMORANDUM OPINION
                                            PER CURIAM
         In this original proceeding, filed on October 16, 2015, Relator seeks a writ of mandamus
directing the trial court to rule on Relator’s motions for leave to conduct discovery and
appointment of counsel. On November 9, 2015, Relator filed a notice of appeal in this Court’s
cause number 12-15-00276-CR, complaining of the trial court’s rulings on these motions. In the
notice of appeal, Relator recites that the trial court signed a written order on October 20, 2015,
denying his motions for leave to conduct discovery and appointment of counsel. Thus, Relator
has obtained the relief sought in his petition for writ of mandamus. Accordingly, we dismiss
Relator’s petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a).
Opinion delivered November 18, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT


                                          NOVEMBER 18, 2015

                                          NO. 12-15-00255-CR



                                      JOHN JACOB PRESLEY,
                                             Relator
                                               V.

                                      HON. EDWIN A. KLEIN,
                                            Respondent


                                        ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by John
Jacob Presley; who is the relator in Cause No. F1017393, pending on the docket of the 420th
District Court Judicial District Court of Nacogdoches, Texas.               Said petition for writ of
mandamus having been filed herein on October 16, 2015, and the same having been duly
considered, because it is the opinion of this Court that the said petition for writ of mandamus be
dismissed as moot, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby dismissed as moot.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.